Citation Nr: 1748606	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-24 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel


INTRODUCTION

The Veteran served in the United Stated Marine Corps between March 1950 and March 1952.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a April 2015 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  Currently, the RO in Oakland, California has jurisdiction over this claim. This appeal was previously remanded by the Board in February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran filed a claim to reopen his prior denial for service connection for sinusitis dated March 2009.  

A Veteran is normally entitled to reopening when he has presented new and material evidence to substantiate his claim.  Evidence is new and material when it has not been previsouly submitted and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to sibstantite the claim. 38 C.F.R. 3.156(a).

In connection with his request to reopen, the Veteran submitted two new documents. First are service treatment records documenting a sinus irrigation procedure he had performed on him in July 1951. The second is a contemporaneous letter the Veteran wrote to his family that describes the procedure he had performed and in which he states he could "breath better than [he] could for the past two years."  Of note, the Veteran joined the service in March 1950, a year prior.  

The RO denied the request to reopen because it found that the letter did not relate to an unestablished fact necessary to substantiate the claim.  In so doing, the RO found that there were existing records of the July 1951 sinus irrigation treatment.  However, these records were not submitted until December 2014, well after the March 2009 rating decision.

The Board finds that both the letter and service treatment records from 1951 are new and material evidence.  However, a new and material evidence analysis is not required when a Veteran submits relevant service records that existed at the time of the previous denial, but were not associated with the claims file. 38 C.F.R. § 3.156(c).  In such cases, the Board will consider the claim de novo and adjudicate the case on its merits, instead of referring it back to the AOJ. Id.

The Veteran was examined as part of his entrance into the Marines.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut the presumption of a sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of a soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression of the condition." Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). The Veteran is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens. See VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Veteran was never given an opportunity to have an examination for his claim of service connection for sinusitis. McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Given that the Veteran has now provided an in-service event and raised the issue of whether this condition existed prior to his service, the Board believes that further development is necessary to allow for eventual informed appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his sinus disorder. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. The examiner should identify any sinus disability currently experienced by the Veteran, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, including the Veteran's lay statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether there is clear and unmistakable evidence that a sinus disorder, if diagnosed, existed prior to service.  

(i) If there is clear and unmistakable evidence that the disorder pre-existed service, then the examiner is asked to state whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service. If there was an increase in the severity of the Veteran's disorder, then the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that any current sinus disorder pre-existed service, then the examiner is asked whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder was caused or aggravated by the Veteran's active service. 

Specifically, in addressing the above, the examiner should consider the irrigation procedure the Veteran had performed and the effect it might have on the Veteran's sinuses.

A complete rationale must be provided for any opinions expressed. If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

2. After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




